United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Poland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1676
Issued: July 29, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On August 6, 2019 appellant, through counsel, filed a timely appeal from a July 11, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish any permanent
impairment of the right lower extremity (RLE) warranting a schedule award and/or whether he has
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

established more than six percent permanent impairment of his left lower extremity (LLE), for
which he previously received a schedule award.
FACTUAL HISTORY
On November 13, 2014 appellant, then a 42-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that he injured his mid to lower back and left leg on October 8, 2014
when he slid a postal door shut while in the performance of duty. He did not stop work, but began
modified duty. On January 23, 2015 OWCP accepted appellant’s claim for a lumbar sprain.
A lower extremity electromyogram and nerve conduction velocity (EMG/NCV) study on
October 21, 2015 was interpreted as consistent with left L5 radiculopathy.
In a report dated March 23, 2016, Dr. Richard H. Deerhake, a Board-certified orthopedic
surgeon serving as a second opinion physician, reviewed a statement of accepted facts (SOAF)
and the medical record, and performed a physical examination. He described the history of injury
and noted that appellant was working full duty. Dr. Deerhake advised that appellant had not
suffered significant residuals from the lumbar back sprain, and that although he had some left calf
atrophy related to lumbar radiculopathy, the back sprain would have healed within four to six
months. He opined that appellant had signs and symptoms of L5 radiculopathy and a lumbar disc
bulge at L4-5 causally related to the accepted October 8, 2014 work injury.
On June 28, 2016 OWCP expanded acceptance of appellant’s claim to include lumbar (L5)
radiculopathy and lumbar (L4-5) intervertebral disc displacement.
In a letter dated July 25, 2016, Dr. Joseph Cordova, Board-certified in family medicine,
indicated that appellant had reached maximum medical improvement (MMI).
On August 29, 2016 appellant filed a claim for a schedule award (Form CA-7).
In a development letter dated September 9, 2016, OWCP advised appellant that the medical
evidence submitted was insufficient to establish his schedule award claim. It requested that he
provide a medical report from his attending physician, which included a statement that the accepted
conditions had reached MMI and an impairment rating utilizing the appropriate sections of the
sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides).3 OWCP afforded appellant 30 days to submit the necessary
evidence.
On September 23, 2016 counsel requested authorization for a one-time appointment to
obtain an impairment rating. He repeated this request on November 11, 2016.
By decision dated November 22, 2016, OWCP denied appellant’s schedule award claim
finding that he had not submitted sufficient medical evidence to demonstrate a measureable
impairment or a date of MMI based on objective findings.

3

A.M.A., Guides (6th ed. 2009).

2

On November 29, 2016 appellant, through counsel, requested a telephonic hearing before
a representative of OWCP’s Branch of Hearings and Review. In correspondence dated
December 23, 2016, he again requested authorization for an impairment evaluation.
In a report dated April 4, 2017, Dr. Catherine Watkins Campbell, a family medicine
specialist, reviewed appellant’s history of injury and described examination findings, noting
difficulty with heel to toe walking, deficits of strength in the LLE, left-sided calf atrophy, and LLE
decreased sensation of the S1 distribution. She noted that the EMG/NCV dated October 21, 2015
was consistent with left L5 lumbar radiculopathy. Referencing The Guides Newsletter, Rating
Spinal Nerve Extremity Impairment Using the Sixth Edition (July/August 2009) (The Guides
Newsletter), Dr. Watkins Campbell advised that, based on the accepted conditions, appellant had
a moderate L5 motor deficit. She indicated that all grades from A to E under The Guides
Newsletter resulted in 13 percent extremity impairment, and therefore determined that appellant
had 13 percent permanent impairment of the LLE due to a moderate L5 motor deficit.
By decision dated April 24, 2017, an OWCP hearing representative set aside the
November 22, 2016 decision and remanded the case for further development, including
authorization for an impairment evaluation.
In May 2017 OWCP referred appellant, along with a SOAF and the medical record, to
Dr. Victoria M. Langa, a Board-certified orthopedic surgeon, for a second opinion examination
and impairment evaluation. In a May 26, 2017 report, Dr. Langa noted her review of the SOAF
and medical record. On examination she observed that appellant had the ability to stand and walk
on both his heels and toes, had discomfort on straight leg raising on the left at 70 degrees, with
visible left calf atrophy, and altered sensation in the LLE in a stocking distribution below the knee.
Dr. Langa diagnosed degenerative disc bulging at L3-4 and L4-5 and findings of L5 radiculopathy
on electrodiagnostic studies, but indicated that despite the October 21, 2015 EMG/NCV findings,
appellant had no lower extremity physical findings consistent with a residual/chronic L5
radiculopathy. She further advised that, while appellant had some calf atrophy on the left, he had
a history of left Achilles tendon surgery in 2010, and residual calf atrophy was commonly seen
following Achilles tendon surgery. Referring to The Guides Newsletter, Dr. Langa determined
that, as there was no evidence of residual radiculopathy, appellant would be entitled to zero percent
lower extremity impairment. She indicated that appellant had long since reached MMI and that
his lower back condition was medically stable.
In a letter dated July 3, 2017, OWCP asked Dr. Watkins Campbell to respond to
Dr. Langa’s May 26, 2017 report with regard to her finding of no residuals of his accepted
conditions and her permanent impairment rating of zero percent.
On July 6, 2017 OWCP referred appellant’s case to Dr. Michael M. Katz, a Board-certified
orthopedic surgeon acting as a district medical adviser (DMA), and requested that he evaluate
appellant’s LLE permanent impairment under the sixth edition of the A.M.A., Guides. In a July 12,
2017 report, the DMA determined that Dr. Langa had presented well-reasoned support for her
assessment of zero percent permanent impairment of the bilateral lower extremities and concurred
with her rating. He noted that the date of MMI was May 26, 2017.

3

By decision dated August 22, 2017, OWCP denied appellant’s claim for a schedule award.
It found that the medical evidence of record was insufficient to establish permanent impairment of
a scheduled member or function of the body.
On August 31, 2017 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review.
In a report dated January 25, 2018, Dr. Watkins Campbell noted her review of Dr. Langa’s
May 26, 2017 impairment evaluation. She opined that, while Dr. Langa elected to assign complete
causality of the LLE’s calf atrophy to his previous Achilles tendon injury and surgery, physical
examination had not demonstrated weakness in plantar flexion, which could be attributed to the
Achilles tendon. Dr. Watkins Campbell advised that on physical examination she had found
weakness in dorsiflexion that she attributed to L5 radiculopathy. She opined that it was not
reasonable for Dr. Langa to ignore objective EMG/NCV studies from 2015 and for her to blame
muscle atrophy on a history of having a partial Achilles tendon tear and repair. Dr. Watkins
Campbell maintained that her finding of 13 percent permanent impairment of the LLE was correct.
A telephonic hearing was held on February 14, 2018. Counsel requested that Dr. Watkins
Campbell’s report be forwarded for review by a DMA.
By decision dated April 30, 2018, OWCP’s hearing representative set aside the August 22,
2017 decision and remanded the case for referral to a DMA to review the medical evidence of
record, including the reports of Drs. Deerhake, Langa, and Watkins Campbell, and opine as to
whether appellant had sustained a permanent impairment due to accepted lumbar conditions.
On May 15, 2018 OWCP referred appellant’s case to Dr. Arthur S. Harris, a Boardcertified orthopedic surgeon acting as DMA, for evaluation of appellant’s LLE permanent
impairment. In a report dated May 16, 2018, the DMA reviewed the history of injury and the
medical evidence of record, and found the diagnoses of lumbar disc bulges at L2,L3 and L4 and
disc protrusion at L4-5 established. Referencing The Guides Newsletter, he indicated that
appellant had zero percent LLE and zero percent RLE permanent impairment, noting that he did
not have a neurological deficit in the lower extremities consistent with lumbar radiculopathy. The
DMA explained that, as he was unable to explain the differences on examination between
Dr. Campbell and Dr. Langa, he based his impairment calculations on the more recent evaluation
of Dr. Langa. He found that the date of MMI was May 26, 2017.
By decision dated June 8, 2018, OWCP denied appellant’s claim for a schedule award. It
found that the medical evidence of record was insufficient to establish permanent impairment of a
scheduled member or function of the body.
On June 14, 2018 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review.
By decision dated September 27, 2018, an OWCP hearing representative set aside the
June 8, 2018 decision, finding that the case was not in as a conflict in the medical evidence existed
between treating physician Dr. Watkins Campbell and second opinion physician Dr. Langa and
DMA Dr. Harris. The case was remanded for referral to a referee examiner to resolve the conflict
of medical opinion.
4

On December 7, 2018 OWCP referred appellant, along with a SOAF and the medical
record, to Dr. Mark S. Berkowitz, a Board-certified orthopedic surgeon, to resolve the conflict of
medical opinion evidence. In a report dated January 16, 2019, Dr. Berkowitz, the impartial
medical examiner (IME) noted his review of the SOAF and medical records, including
Dr. Watkins Campbell’s January 25, 2018 report. Physical examination demonstrated no lumbar
spine muscle spasm or tenderness, and seated straight leg raising was negative. He found a mild
decrease in pinprick sensation of 4/5 over the S1 nerve distribution of the left leg, and reduced
strength for left ankle dorsiflexion at 4/5+. Referring to Proposed Table 2 of The Guides
Newsletter, the IME noted that for a class 1, grade C, L5 condition with mild motor deficit, the
percentage of permanent impairment would be five percent, with a grade modifier for clinical
studies (GMCS) of 1 due to the EMG/NCV findings. As such, the IME determined that appellant
had zero percent permanent impairment of the RLE and six percent permanent impairment of the
LLE. Dr. Berkowitz determined that MMI occurred on January 16, 2019.
By decision dated February 12, 2019, OWCP granted appellant a schedule award for six
percent permanent impairment of the LLE and zero percent permanent impairment of the RLE.
The award ran for 17.28 weeks from January 16 through May 16, 2019. OWCP noted that the
schedule award was based on the January 16, 2019 report of Dr. Berkowitz, the IME.
On March 4, 2019 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review. The hearing was held on
June 10, 2019.
By decision dated July 11, 2019, OWCP’s hearing representative affirmed the February 12,
2019 decision.
LEGAL PRECEDENT
The schedule award provisions of FECA4 and its implementing federal regulations5 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. FECA,
however, does not specify the manner in which the percentage of loss of a member shall be
determined. OWCP evaluates the degree of permanent impairment according to the standards set
forth in the specified edition of the A.M.A., Guides, published in 2009.6 The Board has approved
OWCP’s use of the A.M.A., Guides for the purpose of determining the percentage loss of use of a
member of the body for schedule award purposes.7

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6
For decisions issued after May 1, 2009 the sixth edition of the A.M.A., Guides is used. A.M.A., Guides (6th ed.
2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5(a) (March 2017); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
7

See M.G., Docket No. 19-1627 (issued April 17, 2020).

5

Neither FECA nor its implementing regulations provide for the payment of a schedule
award for the permanent loss of use of the back/spine or the body as a whole.8 Furthermore, the
back is specifically excluded from the definition of organ under FECA.9 The sixth edition of the
A.M.A., Guides does not provide a separate mechanism for rating spinal nerve injuries as
impairments of the extremities. Recognizing that FECA allows ratings for extremities and
precludes ratings for the spine, The Guides Newsletter offers an approach to rate spinal nerve
impairments consistent with sixth edition methodology. For peripheral nerve impairments to the
upper or lower extremities resulting from spinal injuries, OWCP procedures indicate that The
Guides Newsletter is to be applied.10 The Board has recognized the adoption of this methodology
for rating extremity impairment, including the use of The Guides Newsletter, as proper in order to
provide a uniform standard applicable to each claimant for a schedule award for extremity
impairment originating in the spine.11
Section 8123(a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.12 When there are opposing reports
of virtually equal weight and rationale, the case must be referred to an impartial medical specialist,
pursuant to section 8123(a) of FECA, to resolve the conflict in the medical evidence.13 Where a
case is referred to an impartial medical examiner (IME) for the purpose of resolving a conflict, the
opinion of such specialist, if sufficiently well rationalized and based on a proper factual and
medical background, must be given special weight.14
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish any permanent
impairment of his RLE warranting a schedule award, or more than six percent permanent
impairment of his LLE, for which he previously received a schedule award.
OWCP found a conflict in the medical opinion evidence between appellant’s attending
physician, Dr. Watkins Campbell who found 13 percent LLE impairment, and its second opinion
physician, Dr. Langa and the DMA who found no LLE impairment. It properly referred

8

5 U.S.C. § 8107(c); 20 C.F.R. § 10.404(a) and (b); see B.W., Docket No. 18-1415 (issued March 8, 2019); J.M.,
Docket No. 18-0856 (issued November 27, 2018); N.D., 59 ECAB 344 (2008); Tania R. Keka, 55 ECAB 354 (2004).
9

See 5 U.S.C. § 8101(19); Francesco C. Veneziani, 48 ECAB 572 (1997).

10

Federal (FECA) Procedure Manual, supra note 6 at Chapter 3.700.

11

A.H., Docket No. 19-1788 (issued March 17, 2020).

12

5 U.S.C. § 8123(a); see R.C., Docket No. 18-0463 (issued February7, 2020).

13

See M.R., Docket No. 19-0526 (issued July 24, 2019); C.R., Docket No. 18-1285 (issued February 12, 2019).

14

Id.

6

appellant’s case to Dr. Berkowitz pursuant to 5 U.S.C. § 8123(a) for an impartial medical
examination in order to resolve the conflict in medical opinion.15
In a January 16, 2019 report, Dr. Berkowitz, the IME, discussed appellant’s history of
injury and reviewed his medical records. He observed examination findings of a mild decrease in
pinprick sensation of 4/5 over the S1 nerve distribution of the left leg, and reduced strength for left
ankle dorsiflexion at 4/5+. Referring to Proposed Table 2 of The Guides Newsletter, the IME
noted that a class 1, grade C, L5 lumbar intervertebral disc herniation with mild motor deficit,
yielded five percent impairment, with an addition of one percent clinical studies grade modifier
due to EMG/NCV findings. The IME concluded that appellant had zero percent permanent
impairment of the RLE and six percent permanent impairment of the LLE.
The Board finds that Dr. Berkowitz’s January 16, 2019 report is entitled to special weight
and established that appellant had six percent permanent impairment of the LLE and no ratable
impairment of the RLE.16 Dr. Berkowitz’s opinion was based on a proper factual and medical
history, which he reviewed, and on the proper tables and procedures in the A.M.A., Guides. He
referenced The Guides Newsletter in finding that appellant had six percent permanent impairment
of the LLE and zero percent permanent impairment of the RLE. Dr. Berkowitz provided medical
rationale for his impairment ratings. The Board finds that appellant has not established permanent
impairment of his RLE or more than six percent impairment of his LLE due to his accepted spinal
conditions.
On appeal counsel asserts that OWCP failed to adjudicate the claim with the proper
standard for causation and failed to give due diligence to findings of the attending physician.
However, causal relationship is not an issue in this case. Further, appellant has not provided a
rationalized medical opinion to dispute Dr. Berkowitz’s impairment rating. The record contains
no other probative, rationalized medical opinion which supports that appellant had an RLE
impairment or a greater impairment of the LLE based upon the A.M.A., Guides.
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing a progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish permanent
impairment of the RLE warranting a schedule award, or more than six percent permanent
impairment of his LLE, for which he previously received a schedule award.

15

See W.C., Docket No. 19-1740 (issued June 4, 2020).

16

Id.

7

ORDER
IT IS HEREBY ORDERED THAT the July 11, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: July 29, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

8

